Mr. Chief Justice Shepard
delivered the opinion of the Court:
This is the second interference proceeding between the appellants, Eoger B. J ones and Abraham Merritt Taylor, and the appellee, William L. Cooke, involving priority of invention of an improvement in typewriting machines.
The issue is as follows:
“In a typewriting machine, the combination of a multiplex ribbon, holders for said ribbon, means for rotating said holders, automatic means for reciprocating said holders, and a spring controlled connection between said holders and said automatic means, for changing the relations between the same to confine the contact of the type to different portions of the width of said ribbon as the same is reciprocated.”
This appeal has been argued and submitted with the case *530above referred to (No. 293) [ante, 524] and rests npon tbe same evidence.
Having held in No. 293 that the evidence of Cooke showed a complete conception of the invention on and before March 1, 1902, and that he was exercising dne diligence in the matter of reduction to practice when the appellants entered the field, it is only necessary to refer to the opinion in the former case, from which it follows that the decision here appealed from must be affirmed.
It is so ordered; and that the proceedings and decision of this court be certified to the Commissioner of Patents, as required by the law. Affirmed.